Title: To Thomas Jefferson from Joseph Barnes, 10 October 1803
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Leghorn Octr. 10th. 1803
          
          When I had last the honor of addressing Mr Jefferson from Paris june the 29th. last, I expected before this to have been at my Post in Sicily, but having order’d my letters from Sicily to meet me here, and expecting the pleasure of a few lines from Mr Jefferson, or from the secretary of state relative to the Neapolitan affair &c &c I have remain’d in Leghorn some time, not wishing to Embark for Sicily, and to return again by Sea to Naples, Should Mr Jefferson have thought any part of my communication worthy of attention. Having observed so much in my former letters respecting what may be effect’d with the Neapolitan Government, I should think it intrusion were I to trouble Mr Jefferson further on the subject.—I am at present in correspondence with the heads of the Neapolitan Govt. who, I shall only observe are anxiously waiting any powers I may receive; and, I am well convinced with very little expence to the United States we may be as much dreaded by all the Barbary Powers & respected in the Mediterranean as the British.—From my advice from Sicily I am well assured that my absence as yet has been of but little importance, but very few Vessels having touched at Sicily, tho’ it has caused me much anxiety. I shall wait about fifteen days more, and then depart for Sicily—& be assured that no person shall Act as deputy consul in any of the Ports who shall not be worthy of his Post.—On my arrival here I had a short interview with Commodore Morris, in which he inform’d me he was, and his successor would be Charge des affaires for the States of Barbary, and that he should make arrangements, but not having power to interfere in commercial affairs, he suggested to me the necessity of some commercial arrangements with the Neapolitan Government, especially in regard to the heavy quarantine laid on all Vessels from the United States; I observed I had anticipated him in this, having, from a representation of the Mutual advantages which would result, obtain’d overtures from the Court of Naples relative to a Treaty of commercial relations between the U.S. and His Sicilian Majesty; a copy of which I had forwarded to the President of the U.S. And, in consequence expected some person or persons well qualified would be immediately Appointed for this purpose.—I was however Sorry to find Commodore Morris hand in hand, & from the first Authority coincident in sentiments with Mr W. Smith of S.C. whose principles are so contrary to those of true Republicans. Consequently opposed to the present Administration, a friend to War & a public debt: in demonstration of which, I am told by good Authority that he has repeatedly expressed his disapprobation of the Conduct of the President of the U.S. in having purchased Louisiana at so great an expence, while, as he said, it might have been taken for nothing!! in terms of the severest censure—In confidence, ’tis said he saluted at Gibraltar on the birthday of the Queen of England, & not on the 4th. of july!!! but this I do not vouch for.—The respect & esteem I have ever had for Mr Jefferson in private life would not permit me to hear silently nor pass unnoticed these Matters.— 
          As to the Quarantine, which is laid indiscriminately on all our Vessels—20 days! permit me to suggest, in order to enable the respective consuls to obviate it as far as possible, it ought to be made obligatory in the clearance of every Vessel, that the Master should obtain a certificate from the Board of health, properly Authenticated, of the state of the health of the port, its situation & the season of the year in which he takes his departure; it being well known that the Malignant yellow Fever only prevails at certain periods & in but few ports; for, without such a certificate no relief or alteration can be obtain’d.—I Shall take Naples in my way for Sicily, altho’ it will be a considerable expence; as I could Embark from Leghorn directly, instead of going by Land to Naples, more than 400 Miles; but, as I expect to be able to render services to my fellow Citizens, I do not mind the expence, especially as I think I can put the Quarantine business in a plan of arrangement—well knowing that Genl. Acton is more than the King, I must of necessity go to Naples to effect any good; I sincerely wish I could have met him with powers & orders from the United States.— 
          As to the Overtures made by the court of Naples, I hope by Commodore Pribble, who we are informed is coming out, that the requisite powers, or some person Authorized to meet them will arrive; & I need not assure Mr Jefferson, whether I should or should not be Authorized with my friends as suggested in my former letters, that every effort in my power shall be made to effect the object in question—I am persuaded no man living can have a higher esteem for Mr Jefferson than Mr Mazzei, and tho’ seventy odd his Talents are by no means impair’d, & his political interest thro’ good management great—even with those Governments which he would wish to destroy. 
          
          The information from which I suggested in my letter from Paris, that the English were in Sicily & the French in Naples, was premature—as the French did not enter nor take possession of the City of Naples, but only of the Ports on the south East coast which they Occupied last War, the English could not entre Sicily, which however they intended had the first taken place.— 
          As to the Event of this War, ’tis yet incalculable—Spain ’tis said has certainly declared War against England, & the French are marching towards Portugal—another report which is credit’d, is, that a Treaty is made between Russia & Portugal—’tis certain the Russians have demand’d permission to pass the Dardanelles with a Fleet—as yet the Northern powers remain Neutral—Between England & France ’tis a War of destruction; one or the other must triumph in order to bring it to an end—’tis said there are a Million under Arms disciplin’d and disciplining! and the greatest Patriotism exert’d thro’ out England. And, in France the spirit of the invasion of England is excited generally, especially in the North, from whence no communication whatever is permitted with England.—A secret expedition they report has sail’d from England on the 16th Ult— 
          While I hope from all circumstances that our Flag will enjoy the rights of Neutrality, I am well persuaded should either of the contending powers take any undue liberties with it, that prompt tho’ prudent measures will be adopt’d under the Administration of Mr Jefferson.—The despotic commercial arrangements of France made with the view of injuring England, will however injure all the Neutrals severely, but especially the Americans—they enforce the same Laws in Tuscany as in France!! Notwithstanding they apparently made it an independent Govt.—consequently, no Vessel can enter with Colonial produce without the clearest Certificates, from the French Consul at the port from it cleard out, that ’tis not the produce of British Colonies, nor any Merchandize of British Manufactory—! This measure, tyrannical as it is, & contrary to the treaty existing between the U.S. & France, will, in my opinion, Ultimately distress France herself, & all countries over which the French have any power; by Augmenting the price of Colonial produce particularly, which has become from habit almost as necessary as Bread.— 
          From the propensity in Nature to enjoy whatever is prohibited, the People will have these Articles cost what they may—And, instead of England receiving many Articles from this Country, they are sending their hard Cash to Malta to purchase.—Leghorn comparitively is like a desert’d Village—Genoa is the same—And, the Govt. Bills of Tuscany, which have from 12 to 24 Munths to run, have been offer’d to me at from 4 to 5 pr cent pr Month discount!!—Commodore Morris, Mr Smith of S.C. went with Mr Appleton to Florence to endeavor to obtain a revocation of the Decree of France or order of the First Consul from Leghorn, but the only answer they reced. from the Ministers was regret—that the country would be ruin’d, that the Queen would however write to the First Consul, which she did—but no answer—
          The Emperor of Germany has laid the extraordinary duty of about 50 pr cent on Sugar, Coffee, Cocoa &c &c to recruit his Coffers—There is no doubt of his disposition towards France, fearful of the consequences.—Advice from Spain purports, that Capn. Rogers of the John Adams having taken one Tripolian Vessel & driven another on shore, but I am fearful it will turn out to be the Morrocco Vessel with her prize, Captur’d by Captain Bainbridge of the Philadelphia—a copy of the letter specifying the particulars, I take the liberty of annexing.—
          In my former letters, I have troubled Mr Jefferson with my sentiments fully as to the Necessity of my residence being at the seat of Government at Naples, if I am to render my country service—and, tho’ Sicily would be more advantageous, as far as pecuniary interest, having three or four Ports, & Naples but one, I would prefer Naples not only for the above reasons, but for the advantage of Society &c &c &c—the pecuniary interest of the consulate not being the object, but the Utility I can be of to my country & countrymen—should Mr Jefferson not think proper, from the variety of applications, to invest me with both, being but one Kingdom, & generally but one consulate—thus I have taken the liberty of suggesting my wishes, my only ambition being the good of my Country—having means sufficient to procure all the comforts of life—luxuries I wish not—hoping, indeed not doubting, Mr Jefferson will be continued in the Presidency as long as he wishes for the good of our common Country—I remain
           with the highest consideration & respect Mr Jefferson’s Obedt. Servt. 
          
            J: Barnes
            
          
          
            P.S. Before I conclude I am induced to state some circumstances, which have come within my own knowledge, that will stagger the independent & honorable Mind of Mr Jefferson—Viz—The French Genl. here receives a paolo pr head pr day from all the unfortunate women of the Town, whose distress compel them to seek their bread by prostitution! these are about 3000 in number—
            All Vessels, Americans &c &c arrested here on the most frivolous pretext, when cleard out, under Idea of their being destined for England, Malta &c &c merely to extort money! An American Vessel cleard out for Spain, tho’ destined for England, the knowledge of which was acquired by secretly opening letters at the Post office, which is common in these Countries, was arrested for some days, but on the French Genl. having reced. near £1000 sterg. was suffer’d to depart as a special favor!! Such are the inequitous proceeds in fact in every department of Govt. that it cannot continue long—I could recite numberless instances, but it would be taking up too much of the invaluable time of Mr Jefferson, on subjects which would cause, not pleasure, but pain. The slavery of near 40 Millions of People—
            News is arrived here which is credited, & which I hope is true that Lord Nelson has compell’d the Dey of Algiers to pay Six Million of Dollars, & release all the slaves, except those of Genoa—this will do more credit to the British name amongst men of real information, than the destruction of Toulon with all its Arsenal—I had the pleasure of seeing Mr Mazzei the other day who is very well, & means soon to send Mr Jefferson a variety of Vines, shrubs &c &c &c tho’ complains he has not reced. a letter since near two years!
          
        